PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
YANG, Shih-Hsueh
Application No. 16/788,722
Filed: February 12, 2020
For: LINEAR DRIVE ENERGY RECOVERY SYSTEM

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(f), filed January 11, 2022, to accept a delayed submission of certified copy of a foreign application, which is being treated under the provisions of 37 CFR 1.8(b) in regard to the timeliness of the submission of a certified copy of the foreign priority application TW108104824.

Petitioner states that a copy of the priority document, TW 108104824, was sent by U.S. mail on February 13, 2020 with sufficient postage, via first class mail, in an envelope addressed to: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450. The priority document was accompanied by a transmittal letter (PTO/SB/21 form) including a certificate of transmission/mailing signed and dated by Robert F. Gnuse, Reg. No. 27295. The transmittal letter identified as including the following papers: Priority Document/Cover Letter Doc. No. TW108104824.  However, the file record does include the originally submitted papers. Petitioner has submitted a copy of the previously mailed correspondence, which bears a certificate of mailing dated February 13, 2020.  Accordingly, the certified copy of the foreign application TW108104824 is considered as having  been timely filed. See MPEP §512. The file record indicates receipt of a copy of the transmittal letter which bears a certificate of mailing dated February 13, 2020, along with a certified copy of the foreign application TW108104824, on October 1, 2021.

In view of the above, the certified copy of the foreign application TW108104824 is accepted as having been timely submitted under the provisions of 37 CFR 1.8(b).  Therefore, the petition under 37 CFR 1.55(f) is unnecessary and the $110 petition fee is being considered as having been paid by mistake. The amount of $110 will be refunded back to petitioner’s deposit account 50-3828, as authorized.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority to TW 108104824 in an application data sheet on February 12, 2020. 

Any questions concerning this matter may be directed to JoAnne Burke at (571) 272-4584. Questions concerning status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.	

/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions